759 N.W.2d 208 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terry BAUDER, Defendant-Appellant.
Docket No. 136597. COA No. 280758.
Supreme Court of Michigan.
January 21, 2009.

Order
On order of the Court, the application for leave to appeal the April 16, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, C.J., would grant leave to appeal.